3pmNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 - 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogensen (US 2003/0149505).
With regards to claims 1 and 11, Mogensen teaches a method and device for forming a multilayer device assembly system (Abstract) comprising:
A substrate source configured to supply a substrate in a feed direction, the substrate having a plurality of bases spaced apart from each other along a length of the substrate (Figure 4b the roller seen feeding the substrate item 99)
A feeder configured to mete out the substrate from the substrate source so as to advance a first base of the plurality of bases to a first assembly station (Figure 4c item 457)
A first dispenser module having a first actuation mechanism configured to apply a first element onto the first base on the substrate at the first assembly station, the feeder being configured to advance the first base from the first assembly station to a 
A second dispenser module having a second actuation mechanism configured to apply a second element onto the first element at the second assembly station so as to form a multi-layer device (Figure 4b item 410.2)
A first inspection camera configured to obtain a first image of at least one of the first element, the second element and the first base (Figure 5 item 550)
A processor configured to analyze the first image so as to identify an attribute of the at least one of the first element, the second element and the first base (Figure 5 item 110)
With regards to claims 4 and 14, the teachings of Mogensen are presented above. Additionally Mogensen teaches that the first dispenser module and the second dispenser module each include an alignment camera, the first actuation mechanism and the second actuation mechanism being configured to adjust the first element and the second element according to alignment of the first element and the second element (paragraph 54).
With regards to claim 5, the teachings of Mogensen are presented above. Additionally Mogensen teaches that the processor includes a master computer, a secondary computer, and a plurality of alignment camera controllers, where each alignment camera controller is positioned on one of the dispenser and communicatively coupled with one of the alignment cameras, the master computer being configured to coordinate the alignment camera controllers (paragraphs 36, 37, 43, 46, 54).
With regards to claims 7 and 15, the teachings of Mogensen are presented above. Additionally Mogensen teaches that the processer determines the height of the multilayer device (paragraph 54).
With regards to claims 8 and 17, the teachings of Mogensen are presented above. Additionally Mogensen discloses a press configured to compress the multi-layer device at a press station (paragraph 50).
With regards to claim 9, the teachings of Mogensen are presented above. Additionally Mogensen teaches that the feeder is a hitch-feed mechanism (paragraph 53). 
With regards to claims 10 and 18, the teachings of Mogensen are presented above. Additionally Mogensen teaches that the device comprises a web guide actuator configured to maintain a cross-web alignment of the substrate (paragraphs 43 and 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogensen (US 2003/0149505).
With regards to claim 6, the teachings of Mogensen are presented above. Mogensen discloses that the apparatus comprises a vision system comprising a camera (paragraph 54). Mogensen fails to explicitly disclose the type of camera, yet one of ordinary skills in the art would appreciate that it would have been obvious to use a high-resolution camera having at least 21 megapixels since the higher resolution provides a better image which would allow a better monitoring of defects.
With regards to claim 16, the teachings of Mogensen are presented above. Mogensen fails to explicitly disclose that the method comprises a step of marking one of the first element, second element and base if a defect is detected, yet one of ordinary skills in the art would .

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogensen (US 2003/0149505) in view of Faraci et al (US 2016/0014909).
With regards to claims 2, 3, 12 and 13, the teachings of Mogensen are presented above. Mogensen states that the substrate is attached to a base with position control (Figure 1 item 150, paragraph 42). Mogensen fails to explicitly disclose that the system and method requires vacuum plate to stabilize the base and clamps to secure the substrate.
Faraci discloses an improved system and method for manufacturing flexible circuit boards (Abstract), in the same field of endeavor as Mogensen, where Faraci states the system comprises a vacuum plate configured to stabilize a base at an assembly station (claim 5) and a plurality of clamps configured to secure the substrate when the base is at the assembly station (claim 4).
It would have been obvious to one of ordinary skills in the art to have used vacuum plates and clamps, as suggested by Faraci, in Mogensen’s system and method. The rationale being that one of ordinary skills in the art would appreciate that vacuum plates and clamps are well known in the art to secure objects in position.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogensen (US 2003/0149505) in view of Karasawa (US Patent 6,425,477).
With regards to claim 19, the teachings of Mogensen are presented above. Mogensen fails to explicitly disclose that the method comprises a step of mitigating static electricity accumulation.
Karasawa discloses a substrate conveyance system (Abstract), in the same field of endeavor as Mogensen, where Karasawa discloses a housing that is capable of mitigating static electricity accumulation (column 4 lines 3 – 15).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have mitigated static electricity accumulation in Mogensen’s method, as suggested by Karasawa. The rationale being that one of ordinary skills in the art would appreciate that for safety purposes it would be necessary to discharge any accumulated static electricity produced because of the conveyance of the substrate, specifically when conveying substrate used for flexible circuits as disclosed by Mogensen, which are made with electric conductive material.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogensen (US 2003/0149505) in view of Faraci et al (US 2016/0014909 and Karasawa (US Patent 6,425,477).
With regards to claim 20, Mogensen teaches a device for forming a multilayer device assembly system (Abstract) comprising:
An unwind spindle configured to supply a substrate in a feed direction, the substrate having a plurality of bases spaced apart from each other along a length of the substrate (Figure 4b the roller seen feeding the substrate item 99)
A feeder configured to mete out the substrate from the substrate source so as to advance a first base of the plurality of bases to a first assembly station (Figure 4c item 457)
A first dispenser module having a first actuation mechanism configured to apply a first element onto the first base on the substrate at the first assembly station, the feeder being configured to advance the first base from the first assembly station to a second assembly station and a second base of the plurality of bases to the first assembly station (Figure 4b item 410.1)
A second dispenser module having a second actuation mechanism configured to apply a second element onto the first element at the second assembly station so as to form a multi-layer device (Figure 4b item 410.2)
A third dispenser module having a third actuation mechanism configured to apply a third element onto the second element at a third assembly station (Figure 4b item 410.3)
A fourth dispenser module having a fourth actuation mechanism configured to apply a fourth element onto the third element at the fourth assembly station so as to form a multi-layer device assembly (Figure 4b item 410.N)
A web guide actuator configured to maintain a cross-web alignment of the substrate (paragraphs 43 and 44)
A press configured to compress the multi-layer device at a press station (paragraph 50)
A first inspection camera configured to obtain a first image of at least one of the first element, the second element and the first base (Figure 5 item 550)
A processor configured to analyze the first image so as to identify an attribute of the at least one of the first element, the second element and the first base (Figure 5 item 110)
Mogensen states that the substrate is attached to a base with position control (Figure 1 item 150, paragraph 42). Mogensen fails to explicitly disclose that the system requires vacuum plate to stabilize the base and clamps to secure the substrate.
Faraci discloses an improved system and method for manufacturing flexible circuit boards (Abstract), in the same field of endeavor as Mogensen, where Faraci states the system comprises a vacuum plate configured to stabilize a base at an assembly station (claim 5) and a plurality of clamps configured to secure the substrate when the base is at the assembly station (claim 4).
It would have been obvious to one of ordinary skills in the art to have used vacuum plates and clamps, as suggested by Faraci, in Mogensen’s system and method. The rationale being that one of ordinary skills in the art would appreciate that vacuum plates and clamps are well known in the art to secure objects in position.
Mogensen and Faraci fail to explicitly disclose that the device comprises an enclosure and an air filtration system.
Karasawa discloses a substrate conveyance system (Abstract), in the same field of endeavor as Mogensen, where Karasawa discloses that the system comprises an enclosure 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have an enclosure and an air filtration system attached to the enclosure, as suggested by Karasawa, in Mogensen and Faraci’s system. The rationale being that, as stated by Karasawa, it allows to keep the cleanliness of the operating space to a clean room level or higher (column 7 lines 13 – 32) which would be required when forming electronic circuitry as disclosed in Mogensen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746